635 N.W.2d 80 (2001)
Paul L. BLOM, Respondent,
v.
SINGLE SOURCE TRANSPORTATION and Reliance Insurance/Crawford & Co., Relators.
No. C2-01-1181.
Supreme Court of Minnesota.
October 24, 2001.
Leslie M. Altman, David M. Bateson, Rider, Bennett, Egan & Arundel, L.L.P., Minneapolis, for relators.
Gary L. Manka, Katz & Manka, Ltd., Minneapolis, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 14, 2001, be, *81 and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Alan C. Page,
Associate Justice.